Exhibit 10.2
SHARE SURRENDER AGREEMENT
     THIS SHARE SURRENDER AGREEMENT (this “Agreement”) is made as of this
14th day of July, 2008, by and among Longfoot Communications Corp., a Delaware
corporation (the “Company”), Frost Gamma Investments Trust (“FGIT”), Dr. Jane
Hsiao (“Dr. Hsiao”), Dr. Subbarao Uppaluri (“Dr. Uppaluri”), Steven D. Rubin
(“Rubin”), Sim Farar (“Farar”) and PP6O, LLC (“PP6O”, and together with FGIT,
Dr. Hsiao, Dr. Uppaluri, Rubin and Farar, the “Stockholders” and each such
person, a “Stockholder”).
     WHEREAS, in connection with the transactions contemplated by a Merger
Agreement (as may be amended or supplemented, the “Merger Agreement”), to be
dated on or about the date hereof, by and among the Company, Kidville Holdings,
LLC, a Delaware limited liability company, and Kidville Merger Corp. Inc., a
Delaware corporation, the Stockholders have deemed it appropriate to surrender
to the Company certain shares (the “Shares”) of common stock, par value $0.001
per share, of the Company, as set forth on Schedule A hereto.
     NOW, THEREFORE, in consideration for their mutual promises and intending to
be legally bound, the Parties agree as follows:
     1. Surrender of Shares
          (a) Surrender and Acceptance by Company. The Stockholders hereby
surrender (the “Surrender”) to the Company, and the Company hereby accepts from
the Stockholders, the Shares, free and clear of any liens, mortgages, adverse
claims, charges, security interests, encumbrances, any interest of any third
party or other restrictions or limitations whatsoever of any kind.
          (b) Effective Time of Surrender. The Surrender shall become effective
at one minute prior to the Effective Time (as defined in the Merger Agreement).
     2. Applicable Law. This Agreement shall be governed by the laws of the
State of Delaware without regard to the rules of conflict of laws of such state
that would cause the laws of another jurisdiction to apply.
     3. Entire Agreement; Amendments. This Agreement and the documents
contemplated hereby represent the entire agreement among the parties hereto with
respect to the subject matter hereof, and no amendment hereto shall be effective
unless in writing and signed by the party sought to be charged thereby.
     4. Counterparts; Facsimile Signature. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which, together, shall constitute one and the same instrument. Facsimile and
other electronically scanned signatures shall be deemed originals for all
purposes of this Agreement.
     5. Benefits; Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where permitted and
applicable, assigns, including, without limitation, any successor to the
Company, FGIT or PP6O, whether by merger, consolidation, sale of stock, sale of
assets or otherwise.
[Signatures Follow on Next Page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first written above.

            LONGFOOT COMMUNICATIONS CORP.
      By:   /s/ Alan Jay Weisberg         Name:   Alan Jay Weisberg       
Title:   Chief Financial Officer        FROST GAMMA INVESTMENTS TRUST
      By:   /s/ Dr. Phillip Frost         Name:   Dr. Phillip Frost       
Title:   Trustee        PP6O, LLC
      By:   /s/ Sim Farar         Name:   Sim Farar        Title:   Member     
        /s/ Dr. Jane Hsiao, Ph.D.       Dr. Jane Hsiao, Ph.D.                   
/s/ Dr. Subbarao Uppaluri       Dr. Subbarao Uppaluri                    /s/
Steven D. Rubin       Steven D. Rubin                    /s/ Sim Farar       Sim
Farar           

Signature Page to Share Surrender Agreement

 



--------------------------------------------------------------------------------



 



Schedule A

                    Stockholder     Number of Shares Surrendered      
Frost Gamma Investments Trust
      1,168,836      
Dr. Jane Hsiao
      292,208      
Dr. Subbarao Uppaluri
      81,169      
Steven D. Rubin
      81,169      
Sim Farar and PP6O, LLC, collectively
      586,672      

 